Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear. The claim recites in claims 9-10 the limitations to “convert the first input and the second input from a first coding system to a second coding system based on the second input and the first output. It is unclear because there is not a direct correlation between the first input (0" bit 1S bit 2° bit) and second input (3" bit), it seems there is a direct correlation between decoded first input bit (specification) and the 3 bit. In addition, the first coding system and a second coding system is not shown in the drawing. The drawing of Figure 1 comprises a first stage (102) to process the first input signal and output a first coding signal and a second stage (104) to process the combined first output sand the second input (110). Assuming 104 is the first coding system what constitutes the second coding system. Please clarify.
Response to Arguments
Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive. The claim such as claim 1 is confusing. The limitations to convert “the first output and the second input from a first coding system to a second coding system based on the second input and the first output is unclear and confusing. The claims as drafted seem to refer to a first coding system and a second system after the first output and the second input are combined. However, only one stage (104 Fig. 1) is shown after the first output and the second input are combined. 
The specification does not help in understanding the two coding systems; the drawings does not offer any clues on what and where the two coding systems derive. The specification merely recites a first coding system and a second coding system in para 18, 33, 34, 37 and 41 without any detail about the signals that were subjected to first coding and to the second coding. Please elaborate. 
The Examiner cannot assume what are the coding systems nor can he assume what signals are subjected to the second coding system. The claims as drafted are unclear. Hence, the Examiner maintains the 112th rejection. 
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845